KINKADE, J.,
dissenting.
In this ease the defendants are charged with soliciting persons not to patronize the Grand Hotel owned by the plaintiffs, for the reason, as stated by defendants in making sneh requests, that the hotel was unfair to union labor. These requests were courteously made on the public street of persons going to and coming from the hotel, and of the public generally in passing by the hotel, by means of personal requests on the street and by the use of printed cards handed to various persons on the street by the defendants. Different statements were made, and several different forms of printed cards were used, but all, with one exception (hereafter mentioned), were of the same general tenor and effect, that is to say, they were requests to the friends of union labor not to patronize the hotel for the reason above stated. One card, used for a very short time and then abandoned, gave notice that the names of persons patronizing the hotel would be published. Certain acts of violence are’ charged against the defendants, which I think the evidence fails to establish. During the time of the alleged boycott, the plain- ' tiffs, aided by the Citizens’ Industrial Alliance, an antilabor union organization, caused to be printed and circulated generally throughout the city, cards stating that a boycott was on against their hotel, and requesting the public to disregard the boycott and continue its patronage of the hotel, and thereby rebuke the methods of the labor unions. The plaintiffs also had painted and hung in the front window of the hotel a large banner, giving notice to all who- passed that that was the place that was boycotted.
A great deal of the evidence found in the record appears to have been offered by both sides as bearing upon the question whether the hotel proprietors, plaintiffs here, were in fact unfair to union labor, whether the defendants were or were not justified in determining, as they did, that the hotel was unfair to union labor. We aré unanimous in the opinion that practically all of this evidence is quite immaterial in considering the real questions here involved. No more need be said of this feature of the case than that the proprietors of the hotel thought the defendants had no just complaint against them, and that the defend*174ants were equally sure that they had. We deem it wholly unnecessary to pass upon the relative merits of these claims in order to determine the real questions arising here.
The question of the liberty of speech and of the press is. squarely made in this case, and the parties are entitled to have the question squarely passed upon by the court. The chief counsel for the plaintiffs, in the opening of his argument, with commendable frankness stated that while that which had taken place was of serious consequence to the plaintiffs, yet the principles involved in the ease were of far greater importance to the public generally.
The plaintiffs ask that all of the individual defendants named, as well as all other members (though not named individually) of the two local unions, defendants in this action, and also the two local unions as well, be perpetually enjoined from soliciting persons not to patronize the Grand Hotel, and from giving out to the public any statement that the Grand Hotel is unfair to union labor. A majority of the court are of the opinion that an injunction should be granted on behalf of the plaintiffs, as indicated by the opinion just delivered.
I cannot concur in the decision of the majority of this court.
In my opinion, no court in Ohio has the power to restrain, by injunction, the liberty of speech or of the press. The whole subject is fully covered by Art. 1, Sec. 11 Const, of Ohio, which, reads as follows:
“Every citizen may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of the right; and no law shall be passed to restrain or abridge the liberty of speech, or of the press. In all criminal prosecutions ¡ for libel, the truth may be given in evidence to the jury, and if it shall appear to the jury, that the matter charged as libelous, is true, and was published with good motives, and for justifiable ends, the party shall be acquitted.”
There is no uncertainty in this provision of the constitution. The language is simple, plain and very broad in its scope, and if this provision does not insure the citizens of Ohio against, censorship of speech and of the press, by injunction, it may well be doubted whether anything could be written which would. No *175one doubts but what the abuse of the right of free speech can be and ought to be punished. The section of the constitution quoted clearly contemplates this, and the legislature has full power to enact all necessary laws in this regard. But there can be no abuse of the right until there is an exercise of the right. I think the question whether there has been an abuse of the right in any ease should be determined by a jury under proper instructions from the court, and not by a judge. With 'all due respect for the opinions of others who entertain views at variance with my own on this subject, I feel obliged to say that I regard the restraining of the freedom of speech or of the press, by injunction, as the exercise of a power plainly prohibited by the constitution. It is my firm conviction that no court should ever be clothed with any such power. Punishing the abuse of the right of free speech is one thing (and is entirely proper), but the muzzling of the citizen or the press, with an injunction, so there can be no exercise of the right of free speech, is a very different thing, and in my opinion is a very dangerous thing.
The constitution does not direct the legislature or the courts to determine to what extent we shall have free speech or a free press, but, on the contrary, the constitution itself grants to “every citizen” the right to “freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of the right” and then adds “and no law shall be passed to restrain or abridge the liberty of speech or of the press.”
The legislature has never attempted to pass any law narrowing this provision of the constitution, or in any way denying the rights therein granted, and were it to do so, . the courts would very promptly, and very properly, declare such a law unconstitutional.
The language of the constitution is so very plain, it needs only to be read to be fully understood by any one. Unless something be read into the section that is no.t there, or a portion of what is there be disregarded, I am unable to see how an injunction restraining the freedom of speech or of the press can possibly be in accord with the constitution.
It is a fact that practically all of the encroachments upon the right of free speech and a free press, up to date, have been *176made by the courts themselves, the sworn defenders of the constitution. Doubtless they have regarded the urgency of the ends sought as a justification of the extraordinary means employed, even to the extent of denying the right of trial by a jury; but to these extremes I must respectfully decline to go.
No greater mistake’can be made than to underestimate the importance of free speech and of a free press. These rights are among the strongest bulwarks of liberty. It is our duty to guard them with jealous care, and this duty should appeal with peculiar force to the courts. They should never lend their assent or assistance to the weakening or paralyzing of those constitutional rights, -without which liberty cannot long exist.
The Supreme Court of the United States, in a case involving the boundary line of states where marked by rivers, discussed the question of the shifting of the boundary line by reason' of the bank of the river slowly wearing away on one side and accumulating on the other. They held that land thus accumulated, by accretion, upon one'side of a river, belonged to the state upon that side, and that the boundary line between the states shifted accordingly (not so where the river changed ''its course suddenly, as by a freshet. In such case the boundary line is not altered). In that ease the Supreme Court defined the word “accretion” as meaning, “something which you can see has taken place, but which you cannot see take place.”
If some of the courts which have issued injunctions in labor troubles were inquired of as to the source of their power, to go to the lengths they have gone in some cases in restraining, by injunction, breaches of the peace and violations of the criminal law generally, they might be compelled to answer “we got it by accretion, by the gradual wearing away of the power of the executive branch of the government as aided by the regular criminal courts, and a corresponding increase in power, by accretion, on the part of courts of equity, to substitute the injunction for the neglect of duty on the part of executive officers and in the place of jury trials in- the regular criminal courts.” They might add “Of course no one saw us get this power, but all now know that the ancient boundary lines have shifted and that we are now exercising the power.”
*177We may admit the existence of a power, and still deny the wisdom of exercising it except in extraordinary eases, and then only with very great caution. It is very easy to issue an injunction, and it is a very ready and summary method for the court to determine, without the aid of a jury, whether there has been a violation of the order. No one doubts the simplicity or efficiency of injunction procedure; these are the qualities that render it attractive to people who prefer, when it better suits their own purposes, to omit the limitations and restraints incident to jury trials. Were these same people themselves on trial for a violation of the criminal law, they would stand aghast if any one suggested that the jury be dispensed with and that they be tried by the court, they would be amazed, and justly so, at both the ignorance and the effrontery of any one who would thus seek to deny them their constitutional rights.
I want to say, with all the seriousness and emphasis at my command, that in my humble opinion the reckless use of the writ of injunction is itself producing an injury that may well be described as irreparable. I refer to the impairing of the confidence of the people generally in the courts. We have certainly reached the danger line.
I wish to say, concerning this ease, that in my opinion the evidence here fails to show that the plaintiffs are entitled to the relief asked for. I have read every word of the evidence in this record, including the exhibits attached, and without taking time to review it in detail, will say that I think we should dismiss the petition of the plaintiffs at the plaintiffs’ costs.